Title: To George Washington from Oliver Wolcott, Jr., 8 January 1796
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Department January the 8. 1796.
          
          The Secretary of the Treasury respectfully transmits to The President of the United States a letter from the Collector of

Washington to the Commissioner of the Revenue, dated the 22d of Decemr 1795, on the subject of a Contract made by the said Collector with John Gray Blount, for the stakage of Albemarle sound and its channels, Croetan shoals & the marshes; during the year 1796, for one hundred and sixty Dollars.
          The Secretary of the Treasury begs leave to observe, that this Contract is in lieu of one which with other matters of a similar nature was submitted to The President, in his letter of the 27th of August last, and then suspended for the reasons therein mentioned, and that it will be adviseable to authorize a Contract on the terms now proposed, being the best that can be obtained.
          The Secretary has also the honor to represent to The President, that the office of Superintendant of the Stakage for the District of Washington, having become vacant by the death of Nathan Keais the late Collector, it would be expedient in his opinion, to commit the management of that business to William Keais the present Collector. All which is respectfully submitted.
          
            Olivr Wolcott, JrSecry of the Treasury
          
        